      Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


DARIANA D. ELLIS                                         CIVIL ACTION


VERSUS                                                   NO. 20-1274

ANDREW SAUL,                                             SECTION: "B”(1)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                            ORDER AND REASONS

     Before   the   Court   are   the       Magistrate   Judge’s    Report   and

Recommendation (Rec. Doc. 26) on petitioner Dariana D. Ellis’

(“Ellis”) and respondent, Andrew Saul, Commissioner of the Social

Security    Administration’s      (“Commissioner”)        cross    motions   for

summary judgment (Rec. Docs. 18, 25); and petitioner’s objections

to the Report and Recommendation. Rec. Doc. 27 at 1. For the

reasons discussed below,

     IT IS ORDERED that petitioner’s objections are overruled and

the Magistrate Judge’s Report and Recommendation are ADOPTED as

the opinion of the court.


FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Petitioner seeks judicial review of an adverse decision made

by   the   Social   Security   Administration        regarding      Ms.   Ellis’

eligibility for social security benefits. Rec. Doc. 1. On June 18,

2011, she filed an application for disability insurance benefits,

alleging a disability onset date of April 25, 2011. Rec Doc 25-1

                                        1
       Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 2 of 15



at 1. On June 26, 2012, the administrative law judge (“ALJ”) issued

a decision in favor of petitioner and found her disabled as of

April 25, 2011 pursuant to a continuing disability review. Id. at

2. In 2016, the Commissioner determined that Ms. Ellis’ disability

ceased as of March 22, 2016 in view of her apparent medical

improvement since her initial application for disability in 2011.

Id.

       On April 19, 2011, Ellis presented at the Southern Maine

Medical Center with nausea, vomiting and intermittently severe

left   upper   quadrant   pain.    Rec.     Doc.   26   at   2.    After     being

discharged, Ellis returned to the emergency room with ongoing pain.

Rec. Doc. 26 at 2. A CT scan was performed, showing a large wedge-

shaped    defect   in   the   spleen       consistent   with      infarcts    and

abnormality of the left ventricle. Id. at 2-3.

       Ms. Ellis underwent open heart surgery. See id at 3. On April

25 and April 27, 2011, she received a left heart catheterization,

coronary arteriography, resection of LV diverticulum, and closure

of PFO. Id. Following surgery, her physical and mental condition

deteriorated. Id. at 6-8.

       On May 8, 2012, licensed clinical social worker Marianne

Donahue reported that she had provided counseling to Ms. Ellis

since November 2011. Id. at 6. It was noted at this time that Ms.

Ellis was unable to work due to her mental impairments, including

depression and anxiety. See id. at 5-6.

                                       2
       Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 3 of 15



      On May 9, 2012, Dr. Magile-Quinn performed a physical capacity

evaluation of the petitioner. Id. at 7. She concluded that Ms.

Ellis possessed a limited capacity to stand, walk, sit, and lift

items. Id. Dr. Magile-Quinn diagnosed Ellis’ unremitting chest

wall pain as costochondritis. Id.

      Ms. Ellis reported worsened mental and physical symptoms

following the cessation of her benefits. Id. at 3-6. In April 13,

2016, Ellis reported to having intermittent and sporadic chest

pain. Id. at 11-20. Meetings with Raymond Martinez, Licensed

Professional Counselor, and Dr. Wasseff show instances where Ms.

Ellis’ mental condition was poor. Id. at 11-22.

      However,     Ms.   Ellis’    medical    history    shows    that    her

intermittent chest pain was not cardiac in nature and was more

likely caused by anxiety. Id. at 17-20. Ms. Ellis’ medical history

also indicates her mental disabilities had generally improved over

time, while showing outlier sessions of regression. Id. at 11-24. 1

      Following the cessation determination, Ms. Ellis requested a

hearing before the ALJ to review the Commissioner’s decision. Id.

at 25. At her hearing, the ALJ determined that Ms. Ellis suffered

from the following medically determinable impairments since her

benefits had ceased: obesity, costochondritis, status-post splenic

infarct,   major   depressive     disorder,   and   post-traumatic    stress



1 The Magistrate Judge provides an in-depth summary of petitioner’s complete
medical history in their Report and Recommendation. See Rec. Doc. 26 at 2-25.

                                      3
      Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 4 of 15



disorder. Id. However, the ALJ found that these impairments had

improved to the point where Ms. Ellis was no longer considered

disabled according to the Social Security Administration. Id. The

ALJ consulted a vocational expert, who testified that Ellis was

able to perform a significant number of jobs in the national

economy. Id. at 26.

     On November 5 2020, the petitioner filed a motion for summary

judgment, arguing that the ALJ’s decision was arbitrary, contrary

to law and unsupported by substantial evidence. Rec. Doc. 18 at 1.

On February 1 2021, the Commissioner filed a cross-motion for

summary   judgment,   arguing   that    the   Commissioner   applied    the

correct legal standards and substantial evidence supported the

decision to end petitioner’s disability benefits. Rec. Doc. 25 at

1. Both motions were referred to the Magistrate Judge to make a

report and recommendation to this Court.

     On April 20 2021, the Magistrate Judge ruled in favor of the

Commissioner, finding that the ALJ applied the correct legal

standards and gave appropriate weight to the findings of Mr.

Martinez. Rec. Doc. 26 at 28-38.


LAW AND ANALYSIS

A.   Standard of Review

     Summary judgment is appropriate if the record shows there is

no genuine issue of material fact and that the moving party is



                                    4
        Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 5 of 15



entitled to a judgment as a matter of law. Spellman v. Shalala, 1

F.3d 357, 360 (5th Cir. 1993) (citing Fed. R. Civ. P. 56(c)). The

party   moving    for   summary   judgment   has     the   initial   burden    of

identifying      portions   of    the   pleadings,    filed    discovery      and

affidavits which demonstrate a lack of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). If a

movant carries its burden, the burden then shifts to the non-

movant to show that summary judgment should not be granted. Id. at

324–325. While we must “review the facts drawing all inferences

most favorable to the party opposing the motion,” that party cannot

use only allegations or denials in its pleadings to meet its

burden; they must set forth specific facts showing a genuine issue

for trial exists. Reid v. State Farm Mut. Auto. Ins. Co., 784 F.2d

577, 578 (5th Cir.1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256–57 (1986); See Spellman, 1 F.3d at 360.

     This Court’s function on review of the Secretary's denial of

disability benefits is to determine whether substantial evidence

exists in the record as a whole to support the Secretary's factual

findings. Fraga v. Bowen, 810 F.2d 1296, 1302 (5th Cir. 1987). If

the Secretary's findings are supported by substantial evidence,

they are conclusive and must be affirmed. Myers v. Apfel, 238 F.3d

617, 619 (5th Cir. 2001) (citing 42 U.S.C. § 405(g)); Richardson

v. Perales, 402 U.S. 389 (1971). “Conflicts in the evidence are

for the [Commissioner] and not the courts to resolve.” Newton v.

                                        5
      Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 6 of 15



Apfel,   209    F.3d   448,   452       (5th       Cir.   2000)(quoting Selders       v.

Sullivan, 914 F.2d 614, 617 (5th Cir.1990)). When applying the

substantial evidence standard, courts are required to scrutinize

the record in determining whether such evidence is present, but

may not reweigh the evidence, try the issues de novo, or substitute

their own judgment for that of the Secretary. Greenspan v. Shalala,

38 F.3d 232, 236 (5th Cir.1994) (citing Haywood v. Sullivan, 888

F.2d 1463, 1466 (5th Cir.1989); See Brown v. Apfel, 192 F.3d 492,

496 (5th Cir. 1999). However, if the Commissioner's findings are

supported by substantial evidence, they must be affirmed. Martinez

v. Chater, 64 F.3d 172, 173 (5th Cir.1995).

     Ellis raises four objections to the report and recommendation

pertaining to the sufficiency of the Magistrate Judge’s review of

the ALJ’s      decision   and   the      ALJ’s       deference     to   LPC    Martinez’

opinion. See Rec. Doc. 27-1. The objections are addressed in two

parts:   (1)    examining     how       the       Magistrate    Judge’s      Report   and

Recommendation     performed        a    legitimate           review    of    the   ALJ’s

decision, before (2) discussing how the Report and Recommendation

properly concluded that the ALJ gave proper deference to LPC

Martinez’ opinion.

B.   FINDINGS

     Pursuant to the express authorization of Congress, the Social

Security    Administration      has           created     a    five-step      sequential

evaluation process to determine whether an individual is disabled:

                                              6
       Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 7 of 15



(1) If the petitioner is presently working, a finding of “not

disabled” must be made; (2) if the petitioner does not have a

“severe impairment” or combination of impairments, she will not be

found disabled; (3) if the petitioner has an impairment that meets

or equals an impairment listed in Appendix 1 of the Regulations,

disability    is   presumed   and   benefits    are   awarded;    (4)   if   the

petitioner is capable of performing past relevant work, a finding

of “not disabled” must be made; and (5) if the petitioner’s

impairment prevents her from doing any other substantial gainful

activity, taking into consideration her age, education, past work

experience and residual functional capacity, she will be found

disabled. Anthony v. Sullivan, 954 F.2d 289, 293 (5th Cir. 1992)

(citing 20 C.F.R. §§ 404.1520, 416.920); See Wren v. Sullivan, 925

F.2d 123, 125 (5th Cir.1991). The petitioner bears the burden of

proof on the first four steps and the burden shifts to the

Commissioner for the fifth step. Newton, 209 F.3d at 453.

      If an individual is found to be disabled, an individual’s

disability benefits may be terminated if the trier of fact finds

substantial evidence supports (1) petitioner’s medical improvement

in   the   individual’s   impairment      or   combination   of   impairments

related to the individual’s ability to work. and (2) her ability

to engage in substantial gainful activity. Griego v. Sullivan, 940

F.2d 942, 944 (5th Cir. 1991)(citing 20 C.F.R. § 404.1594(b)(3)).



                                      7
        Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 8 of 15



        Medical improvement is defined as “any decrease in the medical

severity of [petitioner’s] impairment(s) which was present at the

time of the most recent favorable medical decision that [the

petitioner was] disabled or continued to be disabled.” See id. at

944 (citing 20 C.F.R. § 404.1594(b)(1)). The petitioner must then

establish a decrease in medical severity by offering evidence based

on the “symptoms, signs, and/or laboratory findings associated

with petitioner’s impairment(s).” See Valdez v. Colvin, No. CIV.A.

SA-13-CA-140, 2013 WL 6418973, at *2 (W.D. Tex. Dec. 6, 2013).

Medical improvement is related to the individual’s ability to work

when there has also been an increase in petitioner’s “functional

capacity to do work activities.” Id. Lastly, petitioner must

establish     that   the   petitioner’s   impairments     do    not    “prevent

(petitioner) from doing past relevant work.” Leggett v. Chater, 67

F.3d 558, 564 (5th Cir. 1995).

     Petitioner asserts that both the Commissioner and the Report

and Recommendation failed to use signs, symptoms and medical

findings     to   assess   the   change   in   her   physical    and     mental

impairments from the CPD to her current condition. Rec. Doc. 27-1

at 3.

     Regarding       her   physical   impairments,     Ellis    claims     that

“nothing in her new file shows improvement of different symptoms

or decreased medical findings. See Rec. Doc. 27-1 at 3. However,

this contention ignores the Magistrate Judge’s review of the ALJ’s

                                      8
      Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 9 of 15



CPD and termination of benefits determination. Rec. Doc. 26 at 33.

The Report and Recommendation explained how the ALJ compared

evidence used in Ellis’ CPD, including Dr. Magile-Quinn’s findings

of petitioner’s occupational limitations, to Ellis’ subsequent

medical records in determining whether to terminate her benefits.

Id. Moreover, the Magistrate Judge cited to specific instances in

the record where Ellis' reported improvement in her chest pain,

including large gaps in treatment where Ellis did not complain of

pain and echocardiograms that consistently showed her palpitations

were not cardiac in nature. Id. Therefore, Ellis’ concerns about

her symptoms do not outweigh the evidence that her intermittent

chest pain was caused by psychological conditions such as anxiety,

and had improved since her CPD. Id.

      Petitioner   objects   that   both     the   Magistrate   Judge   and

Commissioner’s brief failed to compare the signs, symptoms and

laboratory findings at the time of the CPD to her current mental

conditions’ signs and symptoms. See Rec. Doc. 27-1 at 4. Within

this argument, petitioner asserts that new evidence from her visits

to Dr. Wasseff and LPC Martinez reveal her depression has worsened.

Id.

      As   petitioner   correctly   notes,   depression   by    its   nature

fluctuates in terms of its symptoms and the severity of those

symptoms. See id. at 5. Even so, petitioner’s contention fails on

its merits because of the multitude of evidence the Report and

                                    9
       Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 10 of 15



Recommendation cites to the contrary. Rec. Doc. 26 at 34. It notes

that   both   LPC   Martinez   and   Dr.   Wassef   reported   that   Ellis’

condition improved from June to December 2017. Id. at 35. While

petitioner reported being frustrated about medical issues from

March to May 2018 to Dr. Wassef, the petitioner consistently

reported she was doing “ok” during the same period. Id. Her mental

condition fluctuated from 2011 to 2016 but substantial evidence in

the record supports the Report and Recommendation’s finding that

her mental condition had notably improved. Id.

       The ALJ does not have untethered authority to disregard the

opinion of a treating physician. See Newton, 209 F.3d. at 453.

       [A]bsent reliable medical evidence from a treating or
       examining physician controverting the claimant's treating
       specialist, an ALJ may reject the opinion of the treating
       physician only if the ALJ performs a detailed analysis of the
       treating physician's views under the criteria set forth in 20
       C.F.R. § 404.1527(d)(2). Additionally, if the ALJ determines
       that the treating physician's records are inconclusive or
       otherwise inadequate to receive controlling weight, absent
       other medical opinion evidence based on personal examination
       or treatment of the claimant, the ALJ must seek clarification
       or additional evidence from the treating physician in
       accordance with 20 C.F.R. § 404.1512(e).

Id. The Fifth Circuit in Newton explained that “absent reliable

medical evidence from a treating or examining physician,” the ALJ

can “only” reject the opinion of a treating physician if they

provide a good reason for the weight given to the treating source's

opinion. Id.




                                     10
     Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 11 of 15



     However,     if   the    ALJ   determines    a    treating     physician's

opinions are “inconclusive” or “otherwise inadequate to receive

controlling weight,” the ALJ must seek additional evidence or

clarification      from      the    treating     source,      “absent        other

[contravening]     medical      opinion     evidence    based      on     personal

examination or treatment of the [petitioner].” Id.; Horton v.

Berryhill, No. CV H-18-3341, 2020 WL 1321820, at *4 (S.D. Tex.

Feb. 27, 2020), report and recommendation adopted, No. CV H-18-

3341, 2020 WL 1321817 (S.D. Tex. Mar. 19, 2020)(finding ALJ was

not obligated to have agency consultants review additional medical

records to assess RFC).

     Social   Security       regulations    define    what   is    considered    a

“medical   source”     and    “nonmedical    source”    in   the    context     of

assessing an individual’s disability claim. See 20 CFR 404.1502

and 416.902. The Social Security's regulations require the ALJ to

consider any evidence which tends to support or contradict a

medical opinion, including opinions of “nonmedical” sources. See

SSR 06-03P, 2006 WL 2329939 (Aug. 9, 2006).

     Social Security Ruling, SSR 06-03 endorses this approach,

stating    that   “information,      including       opinions,     from     “other

sources”—both medical sources and “non-medical sources”—can be

important in this regard. Id. However, nonmedical sources cannot

give medical opinions of controlling weight, 20 CFR 404.1527(d)

and 416.927(d), or be considered treating sources as defined in 20

                                      11
       Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 12 of 15



CFR 404.1502 and 416.902. See id. “Counselors” are explicitly

listed under 20 C.F.R. 204.1502(e)(2) as a “nonmedical source.” 2

When   assessing   the     weight   of   either   a   medical   or    nonmedical

opinion, 404.1527(c) provides a series of factors to consider

including: examining their relationship generally, the length,

nature and extent of treatment, supportability, consistency, and

specialization.       20     C.F.R.       404.1527(c)(1-6);          20   C.F.R.

404.1527(f)(1).

       In Horton, the court reviewed petitioner’s appeal of the ALJ’s

decision to deny petitioner disability benefits. Horton, 2020 WL

1321820, at *1. Horton argued on appeal that the ALJ did not give

proper weight to the nonmedical source opinion of her social

worker, who testified at the hearing. The Horton court explained

how the opinion nonmedical sources are assessed:

       Under 20 C.F.R. § 404.1527(f), opinions from nonmedical
       sources are weighed using the same factors applicable to
       medical opinions. 20 C.F.R. § 404.1527(f) (2017) (stating
       that, for all disability applications filed before March 27,
       2017, the factors listed in 20 C.F.R. § 404.1527(c)(1) through
       (c)(6) apply in weighing nonmedical-source opinions). “[N]ot
       every factor for weighing opinion evidence will apply in every
       case because the evaluation of an opinion from ... a
       nonmedical source depends on the particular facts in each
       case.”

2
  (e) Nonmedical source means a source of evidence who is not a medical
source. This includes, but is not limited to:
(1) You;
(2) Educational personnel (for example, school teachers, counselors, early
intervention team members, developmental center workers, and daycare center
workers);
(3) Public and private social welfare agency personnel; and
(4) Family members, caregivers, friends, neighbors, employers, and clergy.

20 C.F.R. § 404.1502(e)

                                         12
      Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 13 of 15




Id. at *5 (internal citation and quotations omitted). Petitioner

asserts that the ALJ failed to give LPC Martinez’ opinion proper

deference,      and    therefore      constituted      an      “impermissible

substitution of the ALJ’s lay opinions for the opinions of a

medical professional.” Rec. Doc. 27-1 at 7. This assertion fails

to   consider    Social   Security    Administration         regulations   that

expressly    articulate     how   LPCs     like   Martinez    are   considered

nonmedical sources and therefore cannot be considered as “treating

physicians.” 20 C.F.R. 204.1502(e)(2). Despite Ellis’ claims to

the contrary, the ALJ gave justifications for not giving Martinez’

nonmedical opinion “controlling weight,” despite not needing to

because of Martinez’ non-treating source status. See Rec. Doc. 26

at 35-37.

      Though not required, the ALJ analyzed Martinez’ opinion using

the same factors that would be applied to any other “medical

source,” despite the existence of “reliable medical evidence from

a treating or examining physician[s] elsewhere.” 3 Horton, 2020 WL

1321820, at *5

      The Report and Recommendation noted that ALJ found that the

limited frequency and length of time in which Martinez treated




3 The record contains the opinion of Dr. Wasseff, M.D., a psychiatry
specialist considered to be a medical source under the Act.

                                      13
        Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 14 of 15



Ellis    further   weighed    against    imposing   controlling   weight     on

Martinez’ opinion. 4 Rec. Doc. 26 at 36.

      The Magistrate Judge also found that Martinez’ September 2016

report, which Ellis had used to support the claim that her mental

condition has regressed, was not supported by the treatment record

as a whole. Id. The Magistrate Judge concluded that the ALJ did

not insert their lay opinion in lieu of LPC Martinez’ because of

the substantial evidence supporting this position. Id.

      Martinez was a nonmedical source. 20 C.F.R. 204.1502(e)(2).

Much like how ALJ did not have to give justification for rejecting

LPC Martinez’ opinion to begin with, the ALJ did not need to

clarify or seek additional evidence from LPC Martinez because of

his nonmedical source status. See Newton, 209 F.3d at 453. The ALJ

did not create an “evidentiary void” or impart their own lay

opinions in Ms. Ellis’ case because, as the Commissioner notes in

his initial report, and the Magistrate Judge in her Report and

Recommendation, that the treatment records of Dr. Wassef, a medical

source, and the records of Martinez, a nonmedical source, were

both used to varying weights in ALJ’s decision to terminate Ms.

Ellis’ benefits. Rec. Doc. 26 at 36.

      New Orleans, Louisiana this 23rd day of August, 2021




4 How long the source has known and how frequently the source has seen the
individual are sub factors considered under 20 C.F.R. § 404.1527(c)(2).

                                        14
Case 2:20-cv-01274-ILRL Document 28 Filed 08/23/21 Page 15 of 15




                             ___________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE




                              15
